DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
In claim 16, line 1, the phrase “claim 1,” has been replaced by the phrase -claim 15,-, between the word “in” and the word “wherein”.

In claim 17, line 1, the phrase “claim 1,” has been replaced by the phrase -claim 15,-, between the word “in” and the word “wherein”.

The above Examiner Amendments only correct grammatical errors in claims 16 and 17.  Please compare the line of dependence of claims 16 and 17 with independent claim 15 to the line of dependence of previous claims 2 and 3 with previous independent claim 1. 

Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance:

Willim (DE 102005049606 A1) is considered the closest prior art reference to the claimed invention of independent claims 15 and 27.

Claim 15 claims:
A vehicle crane comprising:

a main jib and a main jib extension mounted thereon and being luffable by at least one luffing cable, wherein the main jib is configured as a telescoping jib with a jib basic box and a plurality of telescoping sections and wherein the main jib is mounted on a superstructure of the vehicle crane in such a manner as to be able to be raised;

wherein the luffing cable, starting from a winch on the vehicle crane, is guided by at least one guying support and at least one luffing support in the region of a main jib head and is fastened at that location; and

wherein the winch is disposed in a rear region of the superstructure, the at least one guying support is disposed on the main jib between the jib basic box and the innermost telescoping section and deflects the luffing cable in order to guy the main jib and alternatively the luffing cable is guided by the luffing support further as far as the main jib extension and is fastened at that location.

Note: Underlining is provided to point out important area of above bolded limitations.

Willim (considered the prior art of record) does not disclose nor would be obvious to the limitation(s) of 1) “wherein the luffing cable, starting from a winch on the vehicle crane, is guided by at least one guying support and at least one luffing support in the region of a main jib head and is fastened at that location”, and 2) “wherein the winch is disposed in a rear region of the superstructure, the at least one guying support is disposed on the main jib between the jib basic box and the innermost telescoping section and deflects the luffing cable in order to guy the main jib and alternatively the luffing cable is guided by the luffing support further as far as the main jib extension and is fastened at that location”, in conjunction with the remaining limitations of independent claim 15.

From review of the prior art, a luffing cable is supported by only a luffing support and a guying cable is supported by only a guying support.  The prior art does not disclose nor provide any teaching of having a luffing cable supported on both a luffing support and a guying support.

Claim 27 claims:
A vehicle crane comprising:

a main jib and a main jib extension mounted thereon and being luffable by at least one luffing cable, wherein the main jib is configured as a telescoping jib with a jib basic box and a plurality of telescoping sections and wherein the main jib is mounted on a superstructure of the vehicle crane in such a manner as to be able to be raised;

wherein the luffing cable, starting from a winch on the vehicle crane, is guided by at least one guying support and at least one luffing support in the region of a main jib head and is fastened at that location;

wherein the winch is disposed in a rear region of the superstructure, the at least one guying support is disposed on the main jib between the jib basic box and the innermost telescoping section and deflects the luffing cable in order to guy the main jib and alternatively the luffing cable is guided by the luffing support further as far as the main jib extension and is fastened at that location; and

wherein the at least one guying support is disposed on the main jib in the region of a middle one of the telescoping sections.

Note: Underlining is provided to point out important area of above bolded limitations.

Willim (considered the prior art of record) does not disclose nor would be obvious to the limitation(s) of 1) “wherein the luffing cable, starting from a winch on the vehicle crane, is guided by at least one guying support and at least one luffing support in the region of a main jib head and is fastened at that location”, and 2) “wherein the winch is disposed in a rear region of the superstructure, the at least one guying support is disposed on the main jib between the jib basic box and the innermost telescoping section and deflects the luffing cable in order to guy the main jib and alternatively the luffing cable is guided by the luffing support further as far as the main jib extension and is fastened at that location”, in conjunction with the remaining limitations of independent claim 27.

From review of the prior art, a luffing cable is supported by only a luffing support and a guying cable is supported by only a guying support.  The prior art does not disclose nor provide any teaching of having a luffing cable supported on both a luffing support and a guying support.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/